JOURNAL ENTRY AND OPINION
{¶ 1} Gregory Donald, the relator, has filed a complaint for a writ of mandamus. Donald seeks an order from this court which requires Judge Nancy Margaret Russo, the respondent, to render a ruling with regard to a motion for jail time credit as filed in the underlying action of State v. Donald, Cuyahoga County Court of Common Pleas Case No. CR-419217. Judge Russo has filed a motion for summary judgment.
 {¶ 2} Attached to Judge Russo's motion for summary judgment is a copy of a judgment, as journalized on August 18, 2003, which demonstrates disposition of Donald's motion for jail time credit. Judge Russo has discharged her duty to render a ruling with regard to Donald's motion for jail time credit. State ex rel.Gantt v. Coleman (1983), 6 Ohio St.3d 5, 450 N.E.2d 1163; Stateex rel. Jerningham v. Cuyahoga Cty. Court of Common Pleas
(1996), 74 Ohio St.3d 278, 658 N.E.2d 723. In addition, this court will not issue an extraordinary writ to correct an error associated with the calculation of pre-conviction jail time credit. Any such error must be addressed through a direct appeal.State ex rel. Britton v. Judge Foley-Jones (Mar. 5, 1998), Cuyahoga App. No. 73646; State ex rel. Spates v. Judge Sweeney
(Apr. 17, 1997), Cuyahoga App. No. 71986.
 {¶ 3} Accordingly, we grant Judge Russo's motion for summary judgment. Costs waived. It is further ordered that the Clerk of the Eighth District Court of Appeals serve upon all parties notice of this judgment as mandated by Civ.R. 58(B).
 {¶ 4} The writ is denied.
Michael J. Corrigan, A.J., and Ann Dyke, J., concur.